Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 19, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159702
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  MICHIGAN SPINE & BRAIN SURGEONS,                                                                    Richard H. Bernstein
  PLLC,                                                                                               Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 159702
  v                                                                COA: 341407
                                                                   Oakland CC: 2017-160036-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 19, 2019

                                                                              Clerk